Held, that any immediate provocation given to the defendant by the plaintiff, may be shown in evidence to mitigate the damages; but that a remote provocation ought not, for then (164) it would be necessary to go into quarrels and disputes, which prevailed between the parties, perhaps years before the combat. Such things ought not to be considered as alleviating the offense of falling upon the plaintiff, at a subsequent late period, after there was time for the passions to cool, and the defendant's conduct to be guided by reflection.
Evidence refused.
NOTE. — See Sledge v. Pope, 3 N.C. 402; Causee v. Anders, 20 N.C. 388.
Cited: Johnston v. Crawford, 61 N.C. 344.